Citation Nr: 0210655	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-16 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty from January 1947 to 
January 1950.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In June 2002, the veteran testified at 
a personal hearing held at the RO before the undersigned 
Member of the Board.  


FINDINGS OF FACT

1.  The VA's duty to assist the veteran in developing all 
evidence pertinent to the claim has been met.  

2.  There is no competent medical evidence of an etiological 
relationship, or nexus, between the veteran's bilateral high 
frequency sensorineural hearing loss and an in-service injury 
or disease, to include alleged noise exposure therein.  

3.  There is no competent medical evidence of an etiological 
relationship, or nexus, between the veteran's bilateral 
tinnitus and an in-service injury or disease, to include 
alleged noise exposure therein.  


CONCLUSIONS OF LAW

1.  Bilateral high frequency sensorineural hearing loss was 
not incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.307, 3.385 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  

2.  Bilateral tinnitus was not incurred in service.  
38 U.S.C.A. §§ 1110, 1131, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 3.303, 3.385 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions. 

The Board finds that the August 1998 correspondence addressed 
to the veteran, describing evidence the veteran needed to 
provide, and a June 1999 Statement of the Case, provided to 
both the veteran and his representative, specifically satisfy 
the requirement at § 5103 of the new statute in that they 
clearly notify the veteran and his representative of the 
evidence necessary to substantiate his claim.  Additionally, 
the Board finds that the duties to assist provided under the 
new statute at § 5103A have also been fulfilled in that all 
evidence and records identified by the veteran as plausibly 
relevant to his pending claim have been collected for review, 
VA examinations were provided, VA medical records were 
obtained and associated with the claims folder, and the 
veteran presented testimony at a personal hearing held before 
the undersigned.  Because no additional evidence has been 
identified by the veteran as being available but absent from 
the record, the Board finds that any failure on the part of 
VA to further notify the veteran what evidence would be 
secured by VA and what evidence would be secured by the 
veteran is harmless.  Cf. Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. June 19, 2002). 

Initially, the Board notes that the available service medical 
records are obviously incomplete.  It is presumed that the 
service medical records have been destroyed.  Where service 
medical records are presumed destroyed, this duty to assist 
the veteran is heightened and includes the obligation to 
search for alternate medical records.  See Cuevas v. 
Principi, , 3 Vet. App. 542, 548 (1992).  Moreover, where 
service medical records have been destroyed or are 
unavailable, the Board has a heightened duty to provide and 
explanation of reasons or bases for its findings.  See O'Hare 
vs. Derwinski, 1 Vet. App. 365, 367 (1991).  Correspondence 
from NPRC, dated in January 1999, indicates that the 
veteran's complete records cannot be reconstructed.  
Correspondence from NPRC, dated in February 1999, indicates 
that alternate medical record sources, including records from 
the Surgeon General's Office, yielded no information.  

Service Connection

A veteran seeking disability benefits must establish: (1) 
status as a veteran; (2) the existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) the degree of the disability; and (5) the effective date 
of the disability.  See Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000). 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based on ionizing radiation exposure).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  See 38 C.F.R. § 3.303(b); see also Savage v. 
Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must 
be medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  See Savage, 10 
Vet. App. at 495.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  See 38 C.F.R. § 3.303(b).  

If the disorder is not chronic, it may still be service 
connected if it is observed in service or an applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present disorder to that symptomatology.  Id.  Again, whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Id.

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

As noted earlier in this decision, the veteran's service 
medical records are not available, nor has a search for 
records from the Surgeon General's Office yielded any 
information.  Correspondence from NPRC, dated in January 1999 
indicates that the veteran's complete records cannot be 
reconstructed.  The veteran has testified that he had not 
received post-service treatment for hearing loss prior to 
1998, shortly before he submitted his original claim for VA 
compensation or pension.  

The veteran's service discharge certificate shows that he 
served his entire active duty service in the Air Force, from 
January 1947 to January 1950.  His military occupational 
specialty was electrician.  In various correspondence and in 
testimony presented at a personal hearing, the veteran 
maintains that he first noticed hearing loss in the service.  
While in service, he alleges he worked on runway lighting 
systems and was exposed to aircraft noise without the benefit 
of ear protection.  Since his separation from service, he 
claims that his hearing has progressively become worse, but 
that he had not sought medical treatment for the condition 
until he presented himself to VA in 1998 for audiology 
evaluation.  In addition to bilateral hearing loss, he 
maintains that, in the mid-1950's, he began having constant 
ringing in his ears, which, too, has progressively worsened.  
He denies any post-service acoustical trauma or exposure to 
his ears or infections.  

The veteran's VA outpatient treatment records show that, in 
April 1998, he was seen for complaints of decreased auditory 
acuity, especially in the last two to three years.  He 
reported bilateral decreased hearing since 1948 following 
noise exposure to aircraft engine noise during military 
service and bilateral, constant tinnitus.  He was scheduled 
for VA audiology evaluation, which, in June 1998, revealed 
bilateral high frequency sensorineural hearing loss of mild 
to profound.  Private audiology evaluation in early February 
1999 and VA audiology evaluation in mid-February 1999 
diagnosed bilateral mild to high/profound high frequency 
sensorineural hearing loss and bilateral tinnitus.  

During the veteran's June 2002 personal hearing, he testified 
that he first noticed decreased hearing while stationed in 
Okinawa from 1947 to 1949.  He related that he went to the 
doctor and told him about it, but nothing was done for his 
complaints.  He further testified that he did not receive any 
treatment for his hearing while he was in service.  
Subsequent to service, he had been self-employed as a 
carpenter, an electrician and a plumber.


Analysis

With respect to the veteran's claim for bilateral hearing 
loss, the Board notes that there is bilateral hearing loss 
disability for VA purposes, and has been since at least his 
June 1999 VA audiometric examination.  See 38 C.F.R. § 3.385.  
However, that audiology evaluation is the earliest medical 
evidence of such disability and that evidence is presented 
almost fifty years after he was separated from active duty 
service.  Hence, there is no evidence that the hearing loss 
was manifest to a compensable degree within one year of 
separation from service, such that the presumption of in-
service incurrence is not applicable.  See 38 U.S.C.A. § 
1112(a)(1); 38 C.F.R. § 3.307(a)(3).  Likewise, such medical 
evidence is the first showing of bilateral tinnitus.  

Nevertheless, the absence of in-service evidence of hearing 
loss is not fatal to the claim.  See Ledford v. Derwinski, 3 
Vet. App. 87, 89 (1992).  Evidence of a current hearing loss 
disability (i.e., one meeting the criteria of 38 C.F.R. 
§ 3.385) and a medically sound basis for attributing such 
disability to service may serve as a basis for a grant of 
service connection for hearing loss.  See Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).  

While high frequency right ear sensorineural hearing loss has 
been confirmed on recent VA and private audiology 
examinations, the question remains as to whether the record 
presents a medically sound basis for attributing such hearing 
loss to service.  

Although the veteran asserts that during his military service 
he worked on runway lighting systems and was exposed to 
aircraft noise, and that he had complained of hearing loss at 
that time, the evidence does not support those allegations.  
His service separation certificate confirms that he had a 
military occupational specialty as an electrician; however, 
there is no record, other than his allegation, that he had 
worked on runway lighting systems or that he was 
occupationally exposed to excessive noise while he was on 
active duty.  

Unfortunately, and through no fault of the veteran, it 
appears that his service medical records may have been lost 
in a July 1973 fire that occurred at the National Personnel 
Records Center.  As the Board has earlier noted, in cases 
where service medical records are unavailable through no 
fault of the veteran, VA is under a heightened obligation to 
assist in the development of the evidence.  VA has attempted 
on numerous occasions to obtain military service records, but 
to no avail.  See Moore v. Derwinski, 1 Vet. App. 401, 406 
(1991).  Moreover, where service medical records have been 
destroyed or are unavailable, the Board has a heightened duty 
to provide and explanation of reasons or bases for its 
findings.  See O'Hare vs. Derwinski, 1 Vet. App. 365, 367 
(1991).  

In the veteran's case, he admits that he did not receive any 
medical treatment for hearing loss or tinnitus while on 
active duty.  Further, he has submitted no post-service 
medical records, nor has he claimed any post-service medical 
treatment for either bilateral hearing loss or tinnitus.  
Rather, he specifically indicated that he had not sought 
medical treatment for hearing loss or tinnitus until 1998.  

Nevertheless, and as mentioned earlier, the fact that there 
is no medical evidence the veteran exhibited hearing loss 
while he was on active duty is not controlling.  What is 
controlling, however, is that there is no competent evidence 
of record, i.e., medical opinion, noting an etiological 
relationship, or nexus, between the veteran's currently 
exhibited bilateral high frequency sensorineural hearing loss 
and/or bilateral tinnitus and a disease or incident that 
occurred while he was on active duty.  The only evidence 
connecting his bilateral hearing loss and tinnitus, first 
medically documented almost fifty years after his separation 
from active duty, is the veteran's own unsubstantiated 
contentions.  However, it is the province of trained health 
care professionals to enter conclusions that require medical 
opinion, such as the diagnosis of a disability or an opinion 
as to the relationship between that disability and service.  
Thus, as the veteran is a lay person without medical training 
or expertise, his contentions in this regard do not 
constitute competent evidence.  See Jones v. Brown, 7 Vet. 
App. 134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 
294-95 (1991).  Consequently, in the absence of a medical 
opinion, based on medical examination and review of the 
record, that it is at least as likely as not that the 
veteran's bilateral hearing loss and/or bilateral tinnitus 
was either caused by or was aggravated by a specific disease 
or injury noted in service, his claim on these issues must 
fail.  

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting service connection for either bilateral hearing 
loss or bilateral tinnitus.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); VCAA § 4 (to be codified as amended at 
38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for bilateral tinnitus is denied.  



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

